966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John E. MULVILLE, Appellant,v.NORWEST BANK DES MOINES, NA;  Norwest Corporation;  NorwestCard Services;  Norwest Financial Services;  Fair,Isaac and Company, Inc;  Unocal, Appellees.
No. 91-3780.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 10, 1992.Filed:  June 19, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
John E. Mulville appeals from the District Court's1 dismissal of his action under the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et seq.  (1988), and the Equal Credit Opportunity Act (ECOA), 15 U.S.C. § 1691 et seq.  (1988).  We affirm.


2
Mulville filed this action against Norwest Corporation and three of its affiliates (hereinafter "Norwest defendants"), Fair, Isaac & Company, Inc.  (hereinafter "Fair Isaac"), and Unocal for alleged violations of the FCRA and the ECOA regarding numerous credit denials.  The District Court granted defendants' motions to dismiss on the merits.


3
Although we agree that dismissal was proper, we conclude that the District Court should have dismissed the action as to Fair Isaac and the Norwest defendants on the ground that Mulville never served these defendants properly, even though they promptly notified Mulville that service was defective.  We also conclude that the District Court correctly dismissed Mulville's claims against Unocal as meritless.  We deny Mulville's request for costs, and deny the Norwest defendants' pending motion to dismiss this appeal.


4
Accordingly, we affirm.



1
 The Honorable Donald E. O'Brien, Chief Judge, United States District Court for the Northern District of Iowa